Case: 15-15060   Date Filed: 01/18/2017   Page: 1 of 11


                                                                      [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-15060
                        ________________________

                  D.C. Docket No. 6:14-cv-01551-PGB-GJK



KROMA MAKEUP EU, LLC,
a United Kingdom Limited Liability Company,

                                                              Plaintiff-Appellee,

                                   versus

BOLDFACE LICENSING + BRANDING, INC.,
a Nevada Corporation, et al.,

                                                                      Defendants,

KIMBERLY KARDASHIAN,
a California resident,
KOURTNEY KARDASHIAN,
a California Resident,
KHLOE KARDASHIAN,
a California Resident,

                                                         Defendants-Appellants.
               Case: 15-15060        Date Filed: 01/18/2017      Page: 2 of 11


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (January 18, 2017)

Before ED CARNES, Chief Judge, ANDERSON, Circuit Judge, and
ROSENBERG, * District Judge.

ED CARNES, Chief Judge:

       Kimberly, Kourtney, and Khloe Kardashian appeal the district court’s denial

of their motion to compel arbitration of Kroma Makeup, EU’s claims against them

for cosmetics trademark infringement. At first blush, the issue appears to require

application of Florida’s doctrine of equitable estoppel under which a party to an

agreement who relies on it in a dispute with a non-party can be required by that

non-party to comply with other terms of the agreement, including the arbitration

clause. But there is a wrinkle in this case: the arbitration clause which the non-

party to the agreement is seeking to enforce is explicitly limited to disputes

between the parties. What then?

                                               I.

       By Lee Tillett, Inc. developed and registered a trademark for a line of

cosmetics products known as Kroma cosmetics beginning in 2004. In 2010 Tillett

contracted with Jay Willey Ltd. giving Willey the exclusive right to sell Kroma
       *
          Honorable Robin L. Rosenberg, United States District Judge for the Southern District of
Florida, sitting by designation.
                                               2
             Case: 15-15060     Date Filed: 01/18/2017   Page: 3 of 11


cosmetics in the United Kingdom and European Union. That agreement expired in

October 2012 and Tillett entered into a new one with Kroma EU, which contained

similar terms giving Kroma EU the exclusive rights to sell and distribute Kroma

products in the United Kingdom and European Union. It also gave Kroma EU the

right to use the Kroma trademark. The new agreement contained an arbitration

clause, which stated:

             If it is impossible to settle the disputes peacefully, the Parties
      agree that the disputes arising between them concerning the validity,
      interpretation, termination or performance of the present Contract,
      should be considered [in] independent arbitration in the State of
      Florida, United States.

(emphasis added).

      While that contract was in effect and with Kroma makeup being sold in the

United States and Europe, the Kardashians entered into a licensing agreement with

Boldface Licensing + Branding, Inc. to create a Kardashian makeup line called

“Khroma.” After the Khroma product line was released, Boldface filed a lawsuit

against Tillett seeking declaratory judgment that the Khroma name did not infringe

on Tillett’s Kroma trademark. Tillet filed trademark infringement counterclaims

against Boldface and added the Kardashians as counterclaim defendants. Tillett,

Boldface, and the Kardashians settled that lawsuit in April 2014. Despite Tillett’s

representations to Kroma EU that it was protecting Kroma EU’s interests and




                                         3
              Case: 15-15060      Date Filed: 01/18/2017      Page: 4 of 11


recovering damages on its behalf, Tillett later refused to share any of its settlement

recovery.

      As a result, Kroma EU filed this lawsuit asserting trademark infringement

and tortious interference claims against Boldface, vicarious liability for trademark

infringement claims against the Kardashians, and a promissory estoppel claim

against Tillett. Tillett and the Kardashians both filed motions to compel

arbitration. The district court granted Tillett’s motion to compel Kroma EU to

arbitrate, and neither that ruling nor Tillett is in this appeal. The court, however,

denied the Kardashians’ motion to compel Kroma EU to arbitrate its claims against

them, and this is their appeal from that denial. See 9 U.S.C. § 16(a)(1)(B) (“An

appeal may be taken from . . . an order . . . denying a petition under [the Federal

Arbitration Act] to order arbitration to proceed . . . .”).

                                            II.

      We review de novo a district court’s denial of a motion to compel

arbitration. Lawson v. Life of the S. Ins. Co., 648 F.3d 1166, 1170 (11th Cir.

2011). In doing so, “we apply the federal substantive law of arbitrability, which is

applicable to any arbitration agreement within the coverage of the FAA,” keeping

in mind the “healthy regard for the federal policy favoring arbitration.” Id.

(quotation marks omitted). Arbitration is, however, a matter of contract, and “the

FAA’s strong proarbitration policy only applies to disputes that the parties have


                                            4
              Case: 15-15060     Date Filed: 01/18/2017    Page: 5 of 11


agreed to arbitrate.” Klay v. All Defendants, 389 F.3d 1191, 1200 (11th Cir.

2004). The issue of whether a non-signatory to an agreement can use an arbitration

clause in that agreement to force a signatory to arbitrate a dispute between them is

controlled by state law. See Lawson, 648 F.3d at 1170–71. The Kardashians and

Kroma EU agree that Florida law controls on that issue.

      While the Kardashians are not signatories to the agreement between Kroma

EU and Tillett, they contend that they can compel arbitration of Kroma EU’s

claims against them by using Florida’s doctrine of equitable estoppel. Under that

doctrine, a defendant who is a non-signatory to an agreement containing an

arbitration clause can force arbitration of a signatory’s claims when “the

signatory . . . must rely on the terms of the written agreement in asserting its claims

against the nonsignatory . . . .” Allscripts Healthcare Sols., Inc. v. Pain Clinic of

Nw. Fla., Inc., 158 So. 3d 644, 646 (Fla. 3d DCA 2014). A non-signatory,

however, cannot invoke the doctrine to compel arbitration of claims that are not

within the scope of the arbitration clause. Equitable estoppel does not allow a non-

signatory to an agreement to alter and expand an arbitration clause that would not

otherwise cover the claims asserted. What this means is that in order to establish

that they are entitled to compel arbitration under Florida’s doctrine of equitable

estoppel, the Kardashians must show both that Kroma EU is relying on the




                                           5
              Case: 15-15060     Date Filed: 01/18/2017   Page: 6 of 11


agreement to assert its claims against them and that the scope of the arbitration

clause covers the dispute.

      That two-step framework comes from the Florida District Court of Appeal’s

decision in Koechli v. BIP International, Inc., 870 So. 2d 940 (Fla. 1st DCA 2004).

There the court first concluded that because the signatory plaintiff was claiming

rights under the agreement, the non-signatory defendants could invoke equitable

estoppel to estop the plaintiff from denying the defendants access to the arbitration

provision in the agreement between the plaintiff and the other signatory to it. Id. at

941–42, 944–45. The court’s analysis, however, did not end there. Instead, the

court felt it necessary to determine whether the arbitration clause, which covered

“any dispute between the parties as to any matter arising out of or relating to this

contract,” id. at 944 n.1, was broad enough to cover the dispute between the

plaintiff who was a party to the agreement and the defendants who were not, id. at

945–46. Even though they technically were non-parties, the defendants were

agents of a party to the agreement, had received rights and obligations under the

contract, and were being sued for their actions taken as a signatory’s agents

pursuant to the contract. Id. That was enough. The Koechli court concluded that,

“in the context of the unique facts of this case,” the non-signatories were in the

relevant sense parties to the contract because they had received rights and




                                          6
                Case: 15-15060       Date Filed: 01/18/2017        Page: 7 of 11


obligations under it and because the claims arose from their actions taken as a

signatory’s agents. Id.

       What the Koechli court’s analysis means is that under Florida law even if a

non-signatory to an agreement containing an arbitration clause can invoke the

doctrine of equitable estoppel to access that clause, she can compel arbitration

under it only if her dispute with the signatory falls within the scope of the

arbitration clause.1 Here, the arbitration clause states that “the Parties agree that

the disputes arising between them concerning the validity, interpretation,

termination or performance” of the Agreement will be arbitrated. If the

Kardashians are not considered “parties” to the agreement within the scope of the

arbitration clause, they cannot use equitable estoppel to compel arbitration of the

claims, even if the doctrine were otherwise applicable in this case.

       The Kardashians point to no Florida decisions indicating that a Florida court

would deem them parties to the agreement for arbitration clause purposes. While

Florida courts have on some occasions concluded that a non-signatory defendant

can invoke an arbitration clause that limits arbitration to disputes between “the

       1
         The Kardashians argue that World Rentals & Sales, LLC v. Volvo Construction
Equipment Rents, Inc., 517 F.3d 1240 (11th Cir. 2008), indicates that equitable estoppel can be
used to compel arbitration even when the arbitration clause itself does not cover the dispute. The
World Rentals decision cited and applied federal case law when analyzing the doctrine of
equitable estoppel. Id. at 1248. That, we have since learned, was error. See Arthur Andersen
LLP v. Carlisle, 556 U.S. 624, 630–31, 129 S. Ct. 1896, 1902 (2009). State law, not federal law,
applies. For that reason, World Rentals is not controlling on the equitable estoppel issues in this
case.


                                                7
                Case: 15-15060        Date Filed: 01/18/2017       Page: 8 of 11


parties,” in those cases the non-signatory defendants were officers and agents of a

signatory, and they had themselves received rights and taken on obligations under

the agreement. See Koechli, 870 So. 2d at 946; Ocwen Fin. Corp. v. Holman, 769
So. 2d 481, 483 (Fla. 4th DCA 2000) (concluding that an arbitration clause

mandating arbitration of disputes between the parties included defendants who

received rights and obligations under the agreement and who were sued for actions

taken as officers and directors of a signatory). And the Florida Third District Court

of Appeal has noted that this agent, officer, or director relationship “is critical to

the exception” in decisions including Koechli and Ocwen for concluding that a

non-signatory is a party under a contract’s terms. Turner Constr. Co. v. Advanced

Roofing, Inc., 904 So. 2d 466, 470 (Fla. 3d DCA 2005).

       The Kardashians contend that our conclusion — that equitable estoppel is

limited to compelling arbitration only if the plaintiff’s claims are covered by the

arbitration clause — is inconsistent with the doctrine’s equitable nature.2 They

argue that the doctrine, based on notions of fairness, should operate to permit a

non-signatory who is not bound to an agreement to enforce it notwithstanding the

fact that the claim is outside of the arbitration clause’s scope. Such a holding

       2
         The Kardashians also contend that we are bound by our decision in MS Dealer Service
Corp. v. Franklin, 177 F.3d 942, 944, 947–48 (11th Cir. 1999), which applied federal equitable
estoppel to compel arbitration under an arbitration clause covering disputes “between the parties
hereto.” That decision, however, is inapplicable, because here we are applying Florida’s
doctrine of equitable estoppel, not federal equitable estoppel law. Not only that, but the question
of whether the clause covered disputes involving non-signatory parties was neither raised nor
decided in MS Dealer.
                                                 8
              Case: 15-15060     Date Filed: 01/18/2017    Page: 9 of 11


would be, well, inequitable. Under it, we would effectively be rewriting the

agreement between the signatories about which disputes they would arbitrate to

require one of them to arbitrate disputes that they had not agreed to. That would

violate the basic principle that parties can be forced to arbitrate only disputes that

they have agreed to arbitrate. See Klay, 389 F.3d at 1200 (“In the absence of an

agreement to arbitrate, a court cannot compel the parties to settle their dispute in an

arbitral forum.”); see also Advanced Bodycare Sols., LLC v. Thione Int’l, Inc., 524
F.3d 1235, 1238 (11th Cir. 2008) (“[A] party may not be compelled to arbitrate if

he did not agree to do so.”). Kroma EU never consented to arbitrate any disputes

between it and the Kardashians or any other non-signatory. All it consented to

arbitrate were disputes between it and the other party, which was Tillett.

      Consider this hypothetical. Parties A and B enter an agreement with five

parts. They include a provision that obligates them to arbitrate disputes arising

under Part I but not any other parts. Party B gets into a dispute with C, who was

not a party to the agreement, involving the proper interpretation of Part V. Even

though Party B relies on the agreement for his claim against outsider C, no court

would conclude that C could use the doctrine of equitable estoppel to force Party B

to arbitrate their dispute. The reason is that the arbitration provision in the

hypothetical does not cover that dispute, regardless of who the dispute is between.

To hold otherwise would require more than giving the outsider access to the


                                           9
             Case: 15-15060      Date Filed: 01/18/2017    Page: 10 of 11


arbitration provision; it would also require rewriting that provision. The same

reasoning applies in this case where the arbitration provision covers only “disputes

arising between” the parties to the agreement, regardless of which part of the

agreement is in dispute. Allowing the Kardashians to force Kroma EU to arbitrate

their dispute would also require rewriting the arbitration provision in the agreement

between Kroma EU and Tillett.

      This does not mean that equitable estoppel can never be used by a non-

signatory to force a signatory to the agreement to arbitrate a dispute involving the

agreement. If the parties had consented in the arbitration clause to arbitrate any

disputes concerning the validity, interpretation, etc., of the contract, instead of

consenting to arbitrate only “disputes arising between them” (emphasis added)

concerning the validity, interpretation, etc., of the contract, the Kardashians may

have been able to use equitable estoppel to require Kroma EU to arbitrate the

dispute between it and them. But, as the “between them” language shows, that is

not what the parties to the agreement consented to do in the arbitration provision.

      Our holding is that Florida’s doctrine of equitable estoppel permits a non-

signatory to an agreement to avail herself of an arbitration clause only when the

claims asserted against her fall within the scope of the clause that the signatories

had agreed upon. This is consistent with the reasoning behind the doctrine, which

is that “[o]ne cannot both take advantage of contract provisions to seek to impose


                                           10
             Case: 15-15060     Date Filed: 01/18/2017    Page: 11 of 11


liability . . . and at the same time avoid another contract term or provision for

which it has no use.” Giller v. Cafeteria of S. Beach Ltd., LLP, 967 So. 2d 240,

242 (Fla. 3d DCA 2007). One does not avoid or violate an arbitration clause by

refusing to arbitrate a dispute that is not covered by the clause.

      Like makeup, Florida’s doctrine of equitable estoppel can only cover so

much. It does not provide a non-signatory with a scalpel to re-sculpt what appears

on the face of a contract. The district court correctly denied the Kardashians’

motion to compel Kroma EU to arbitrate the dispute between them.

      AFFIRMED.




                                          11